Fritz W. Alexander, II, J.
Movant having been denied summary judgment in the Civil Court appealed the decision in the Appellate Term and prevailed. Movant now seeks to tax as costs the disbursement for the printing of the record.
CPLR 8301 (subd [a], par 6) authorizes the taxation of the cost for printing, but only when it is "required”. The word "required” means the printing was necessitated in order to comply with a statute, rule of court or order issued by a court or referee. (See Society of New York Hosp. v Mogensen, 75 Misc 2d 62; 8 Weinstein-Korn-Miller, N. Y. Civ. Prac., par 8301.17.) There is no existing rule of the Civil Court or Appellate Term requiring the printing of this particular record. Indeed, in an attempt to minimize the cost of litigation the New York City Civil Court Act provides that only when the court so states, is printing required. (See CCA, § 1705 and Society of New York Hosp. v Mogensen, supra.)
If the movant, who is under no mandate to do so, but for what appears to be purely aesthetic reasons, has the record printed, it would be highly improper for this court to impose the cost of such printing upon the plaintiff.
Accordingly, the motion is denied.